IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 14-0346
                                         444444444444

BARBARA D. COSGROVE, INDIVIDUALLY AND AS THE TRUSTEE OF THE CHARLES
 AND BARBARA COSGROVE FAMILY REVOCABLE LIVING TRUST, PETITIONER,

                                                 v.


                    MICHAEL CADE AND BILLIE CADE, RESPONDENTS
            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


                                           JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Second District, and having considered the appellate record, briefs, and
counsels’ argument, concludes that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
               1)      The judgment of the court of appeals is reversed;
               2)      The cause is remanded to the court of appeals for further proceedings
                       consistent with this Court’s opinion; and
               3)      Barbara D. Cosgrove, individually and as the Trustee of The Charles and
                       Barbara Cosgrove Family Revocable Living Trust, shall recover, and
                       Michael and Billie Cade shall pay, the costs of court incurred in this Court.
      Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
Second District and to the District Court at Tarrant County, Texas, for observance.
        Opinion of the Court delivered by Justice Willett, joined by Chief Justice Hecht,
                      Justice Green, Justice Lehrmann, and Justice Brown
Dissenting opinion filed by Justice Boyd, joined by Justice Johnson,
                Justice Guzman, and Justice Devine

                           June 26, 2015
                            **********




                                 2